U.S. Securities and Exchange Commission Washington D.C.20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-12866 PHAZAR CORP (Exact name of small business issuer as specified in its charter) Delaware 75-1907070 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 S.E. 25th Avenue, Mineral Wells, Texas 76067 (Address of principal executive offices) (940) 325-3301 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. oLarge accelerated filer oAccelerated filer oNon-accelerated filer xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 2,390,628 as of April 12, 2012. 2 PAGE PART I FINANCIAL INFORMATION NUMBER Item 1. Financial Statements for PHAZAR CORP and Subsidiaries Consolidated Balance Sheets – March 31, 2012 (unaudited), and June 30, 2011 4 Consolidated Statements of Operations (unaudited) - Three and Nine Months Ended March 31, 2012 and 2011 5 Consolidated Statements of Cash Flows (unaudited) - Nine Months Ended March 31, 2012and 2011 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4. Controls and Procedures 11 Management’s Evaluation of Internal Control over Financial Reporting 11 Disclosure Controls and Procedures 12 PART II OTHER INFORMATION Item 1. Legal Proceedings 12 Item 5. Other Information 12 Item 6. Exhibits and Reports on Form 8-K 12 Signature 13 Certifications 3 Item 1.Financial Statements PHAZAR CORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2012 (Unaudited) June 30, 2011 CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for doubtful accounts of $0 as of March 31, 2012 and June 30, 2011 Inventories Prepaid expenses and other current assets Income taxes receivable Deferred income taxes – current Total current assets Property and equipment, net Note receivable Deferred income tax – non current TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenues Liabilities held for discontinued operations Total current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - SHAREHOLDERS’ EQUITY Preferred Stock, $1 par, 2,000,000 shares authorized, none issued or outstanding, attributes to be determined when issued - - Common stock, $0.01 par, 6,000,000 shares authorized 2,390,628 and 2,385,128 issued on March 31, 2012 and June 30, 2011, respectively Additional paid in capital Treasury stock, at cost, 74,691 shares on March 31, 2012 and June 30, 2011, respectively ) ) Retained earnings Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying Notes to the Unaudited Consolidated Financial Statements. 4 PHAZAR CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended March 31 March 31, (Unaudited) (Unaudited) Sales and contract revenues $ Cost of sales and contracts Gross profit Selling, generaland administration expenses Research and development costs Total operating expenses Operating income (loss) Other income Interest income Other income 51 Total other income Income (loss) from operations before income taxes ) ) ) Income tax expense (benefit) Net income (loss) before discontinued operations ) ) ) Loss from discontinued operations ) Income tax benefit from discontinued operations Net loss from discontinued operations ) Net loss $ ) $ ) $ ) ) Basic income (loss) per common share Continuing operations $ ) $ ) $ ) $ Discontinued operations - ) ) ) Net loss $ ) $ ) $ ) $ ) Diluted income (loss) per common share Continuing operations $ ) $ ) $ ) $ Discontinued operations - ) ) ) Net income loss $ ) $ ) $ ) $ ) Basic weighted average of common shares outstanding Diluted weighted average of common shares outstanding See accompanying Notes to the Unaudited Consolidated Financial Statements. 5 PHAZAR CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended March 31, 2012 (Unaudited) March 31, 2011 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Loss from discontinued operations Stock based compensation Deferred federal income taxes ) ) Changes in operating assets and liabilities: Accounts receivable Inventories Income taxes receivable Prepaid expenses and other current assets Accounts payable ) ) Accrued liabilities Deferred revenues ) Net cash used in discontinued operations ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Funding of note receivable ) ) Purchase of property and equipment ) ) Net cashused in investing activities ) ) Net decrease in cash and cash equivalents ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ See accompanying Notes to the Unaudited Consolidated Financial Statements. 6 PART I NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1BASIS OF PRESENTATION AND CERTAIN SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited consolidated financial statements have been prepared in accordance with Form 10-Q instructions and in the opinion of management contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position as of March 31, 2012, the results of operations for the three and nine months ended March 31, 2012 and March 31, 2011, and the cash flows for the nine months ended March 31, 2012 and 2011.These results have been determined on the basis of generally accepted accounting principles in the United States of America and have been applied consistently with those used in the preparation of the Company’s audited consolidated financial statements for its fiscal year ended June 30, 2011.These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Annual Report on Form 10-K for the year ended June 30, 2011. Reclassifications Certain prior year balances have been reclassified in the Consolidated Balance Sheet, Statement of Operations and Statement of Cash Flows to conform to the fiscal year 2012 presentation, there was no impact on total assets, total liabilities and shareholders’equity or net loss. Use of Estimates and Assumptions Management uses estimates and assumptions in preparing financial statements in accordance with U.S. generally accepted accounting principles.Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported amounts of revenues and expenses.Actual results could vary from the estimates that were used. Revenue Recognition Revenue from short-term contracts calling for delivery of products is recognized as the product is shipped. Revenue and costs under certain long-term fixed price contracts with the United States Government are recognized on the units of delivery method.This method recognizes as revenue the contract price of units of the products delivered during each period and the costs allocable to the delivered units as the cost of earned revenue.Costs allocable to undelivered units are reported in the balance sheet as inventories.Amounts in excess of agreed upon contract price for customer directed changes, constructive changes, customer delays or other causes of additional contract costs are recognized in contract value if it is probable that a claim for such amounts will result in additional revenue and the amounts can be reasonably estimated. Revisions in cost and profit estimates are reflected in the period in which the facts requiring the revision become known and are estimable.Losses on contracts are recorded when identified. 7 NOTE2NET INCOME (LOSS) PER COMMON SHARE Net loss per share is computed by dividing net loss by the weighted average number of common shares outstanding during the period, as follows: Nine Months Ended March 31, 2012 March 31, 2011 Numerator: Net loss $ ) $ ) Numerator for basic and diluted loss per share $ ) $ ) Denominator: Weighted-average shares outstanding-basic Effect of dilutive securities: Stock options - Denominator for diluted income (loss) per share- Weighted-average shares Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) NOTE 3CONTINGENCIES Litigation The Form 10-K for the year ended June 30, 2011 disclosed a pending wrongful death lawsuit filed by Janet McCollum against the Company and other defendants in Escambia County, Florida.On November 17, 2011 the Circuit Court Judge entered a Notice of Dismissal of this lawsuit as to the Company.The matter is now concluded.The Company has no other pending litigation claims against it. 8 PHAZAR CORP AND SUBSIDIARIES Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is management’s discussion and analysis of certain significant factors that affected the Company’s financial condition and operating results for the period included in the consolidated financial statements in Item 1. Company Overview PHAZAR CORP’s continuing operation is that of its subsidiaries, Antenna Products Corporation, Phazar Antenna Corp. and Thirco, Inc.The management discussion presented in this item relates to the operations of subsidiary units and the associated consolidated financials. PHAZAR CORP operates as a holding company with Antenna Products Corporation, Phazar Antenna Corp. and Thirco, Inc. as its wholly owned subsidiaries.Antenna Products Corporation and Phazar Antenna Corp. are operating subsidiaries with Thirco, Inc. serving as an equipment leasing company to PHAZAR CORP’s operating units.Antenna Products Corporation designs, manufactures and markets antenna systems, towers and communication accessories worldwide.The United States Government, military and civil agencies and prime contractors are Antenna Products Corporation’s principal customers.Phazar Antenna Corp. supplies a broad range of multiple band antennas for the telecommunication market. PHAZAR CORP is primarily a build-to-order company.As such, most United States government and commercial orders are negotiated firm-fixed price contracts. Executive Level Overview The following table presents selected data of PHAZAR CORP.This historical data should be read in conjunction with the consolidated financial statements and the related notes. Three Month Period Ended March 31, Nine Month Period Ended March 31, Net Sales $ Gross profit margin percent 56
